Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed November 12, 2021 is acknowledged.  Claims 1-39 and 41-57 are canceled. Claim 40 is amended. Claim 40 is pending. Election was made without traverse in the reply filed on 2/3/21. 
4.	Claim 40 is under examination in this office action.
5.	Applicant’s arguments filed on November 12, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 40 and 53-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 53-57.
The rejection of claims 53-57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of claim 57 under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scarisbrick et al. (US 2016/0000791, published Jan 7, 2016, priority Jul 7, 2014, as in IDS) is moot because the claim is canceled.
The rejection of claims 53-56 under 35 U.S.C. 103 as being unpatentable over Scarisbrick et al. (US 2016/0000791) in view of Leung et al. (US6077990) and Radulovic et al. (Neurobiol. Dis. 2015 Nov; 83:75-89. doi:10.1016/jnbd.2015.08.021) is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on November 12, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 40 as amended encompass a genus of PAR2-/- oligodendrocyte progenitor cells (OPC) comprising a genus of PAR2 loss-of- function mutations. 
On p. 6 of the response, Applicant argues that the rejection has been overcome in view of the amendment to independent claim 40 and the specification provides support for the claimed PAR2-/- OPC comprising a PAR2 loss-of-function mutation in paragraph [0059] and working examples in paragraphs [0061]-[0075].
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient species, or description or information to demonstrate that Applicant is in possession of PAR2-/- OPCs comprising a genus of PAR2 loss-of- function mutation because:
i. The structural and functional relationship between the claimed genus of PAR2-/- OPCs comprising a genus of PAR2 loss-of- function mutation and the OPCs isolated from PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J mice disclosed by Scarisbrick et al. (US2016/0000791, as in IDS) (see paragraph [0064]), Yoon et al. (Glia, published 18 September 2017, doi.org/10.1002/glia.23215), or  PAR2-/- mice disclosed by Leung et al. (US6077990, as in IDS) is unknown. 
ii. As previously made of record, the instant specification only teaches detecting an increased number of Sox2+ and ki-67+ neural stem cells in the subventricular zone (SVZ) of the PAR2 knockout mice as compared to wild type animals in example 7, and that PAR2-loss of function increases the number of Olig2 and CC-1-posivtive mature oligodendrocytes and enhances expression of myelin proteins (PLP), myelin basic protein (MBP) and NogoA in differentiated oligodendroglia in vitro (examples 3-4) in PAR2 knockout mice when compared to wild type animals. 
iii. Instant claims are not limited to the cells set forth above but also encompass a genus of PAR2-/- OPCs comprising a genus of structurally and functionally undefined loss-of-function mutations in PAR2 gene.
iv. The specification fails to provide sufficient description as to what other PAR2 loss-of-function mutations are or what other PAR2-/- OPCs comprising a PAR2 loss-of- function mutation are; and what structural and functional relationship between the claimed genus of PAR2-/- OPCs comprising a PAR2 loss-of-function mutation and the PAR2-/- OPCs isolated from PAR2 Knockout mice as shown in examples, or PAR2-/-,  PAR2-/- mice disclosed by Leung et al. (US6077990). 
	Since the common characteristics/features of other PAR2 loss-of-function mutations or other PAR2-/- OPCs comprising a PAR2 loss-of- function mutation are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   
	Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of PAR2-/- OPCs comprising a PAR2 loss-of- function mutation, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claim 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

Claim Rejections - 35 USC § 102 & 103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 40 stands rejected under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scarisbrick et al. (US 2016/0000791, published Jan 7, 2016, priority Jul 7, 2014, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 40 as amended are drawn to a composition comprising a plurality of PAR2-/- oligodendrocyte progenitor cells (OPCs) comprising a PAR2 loss-of- function mutation.
 PAR1-/- mice and accessing expression of PAR1 and PAR2 in OPCs and oligodendrocytes but argues that Scarisbrick does not teach or suggest using PAR2-/- OPCs and oligodendrocytes are not OPCs. Applicant further cites paragraphs [0022], [0109], [0110] and [0082] and [0070] in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131 or MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Scarisbrick does teach the claimed invention or render the claimed invention obvious because:
i. Scarisbrick does teach purifying and culturing a plurality of PAR2-/- OPCs from Postnatal day 1 PAR2-/- mice (PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J) in a culture medium (see paragraphs [0064]-[0065]), which meet the limitation “a composition comprising a plurality of PAR2-/- OPCs comprising a PAR2 loss-of- function mutation” recited in claim 40 because the PAR2-/- OPCs isolated from PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J mice comprises a deletion of PAR2 gene, which is a PAR2 loss-of- function mutation (see paragraphs [0064]-[0065]; [0088]; [0113]; [0116]; [0119], in particular). Thus, claim 40 is anticipated by Scarisbrick.
ii. Even if Scarisbrick does not explicitly teach that the PAR2-/- OPCs disclosed by Scarisbrick are in a composition, Scarisbrick teaches a composition for increasing reduced PAR expression including PAR1 and PAR2 as compared to corresponding wild type stem cells or a plurality of modified neural stem cells that have reduced PAR expression as compared to corresponding wild type neural stem cells (see paragraphs [0008]; [0062]; [0064]-[0065]), wherein the stem cells with reduced level of PAR expression can differentiate into neuronal cells and, due to their reduced level of PAR expression, can facilitate or enhance myelination (see paragraph [0062]). Scarisbrick also teaches that normal myelination requires generation of OPCs, migration of OPCs and differentiation of OPCs into oligodendrocytes (see paragraph [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to prepare PAR2-/- OPCs in a composition because PAR2-/- OPCs in a composition can be used for cultures or for treatment of demyelinating disease to enhance myelination due to lack of PAR2 expression. The skilled artisan would have been motivated to do so because the use of PAR2-/- OPCs in a composition for treatment of demyelinating disease provides the advantage of blocking the PARs for improving myelination as taught by Scarisbrick. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected and a skilled artisan would want to expand the use and application of the claimed invention taught by Scarisbrick. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 
Accordingly, the rejection of claim 40 under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scarisbrick et al. (US 2016/0000791) is maintained. 

Claim Rejections - 35 USC § 103
9.	Claim 40 stands rejected under 35 U.S.C. 103 as being unpatentable over Scarisbrick et al. (US 2016/0000791, as in IDS) in view of Leung et al. (US6077990, cited previously). The reference of Radulovic et al. (Neurobiol. Dis. 2015 Nov; 83:75-89. doi:10.1016/jnbd.2015.08.021) is withdrawn in response to Applicant’s amendment to the claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 4 of the response, Applicant the rejection was overcome in view of amendment to claim 40. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131 or MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John 
i. For the reasons set forth above, Scarisbrick does teach a plurality of OPCs isolated from Postnatal day 1 PAR1-/-  mice (PAR1-/-, B6.129S4-F2rtm1Ajc/J) or PAR2-/- mice (PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J) and cultured in a culture medium (see paragraphs [0064]-[0065]), which meet the limitation “a composition comprising a plurality of PAR2-/- OPCs comprising a PAR2 loss-of- function mutation” recited in claim 40 because the PAR2-/- OPCs isolated from PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J mice comprises a deletion of PAR2 gene, which is a PAR2 loss-of- function mutation (see paragraphs [0064]-[0065]; [0088]; [0113]; [0116]; [0119], in particular). Thus, claim 40 is anticipated by Scarisbrick.
ii. Even if the PAR2-/- OPCs isolated from PAR2-/- mice disclosed by Scarisbrick are not exactly identical to the claimed PAR2-/- OPCs comprising a PAR2 loss-of- function mutation, Leung teaches a PAR2 knockout transgenic animal that carries a modified PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type (i.e. loss of function mutation) (see col. 1-3; col. 5-6, example 1, claim 1, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Leung and with the teaching of Scarisbrick to isolate OPCs from PAR2-/- mice that have a modified/mutated PAR2 to knockout or reduce the expression of  PAR2 with an expectation of success because Scarisbrick teaches a composition comprising OPCs isolated from postnatal day 1 PAR1-/-  mice (PAR1-/-, B6.129S4-F2rtm1Ajc/J) or PAR2-/- mice (PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J) in a culture medium, while PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type (i.e. a PAR2-loss-of-function mutation). In this combination, both Scarisbrick’s PAR2-/- OPCs and Leung’s PAR2 knockout are performing the same functions in reduced PAR2 expression they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Scarisbrick’s PAR2-/- OPCs composition using OPCs isolated from Leung’s PAR2 knockout and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would generate PAR2-/- OPCs comprising a PAR2-loss-of-function mutation because Leung teaches a PAR2 knockout transgenic animal that carries a modified PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type. The person would have been motivated to expand the use and the application of the invention disclosed by Scarisbrick in view of Leung. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected and a skilled artisan would want to expand the use and application of the claimed invention taught by Scarisbrick in view of Leung and Radulovic. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re . 


Conclusion


10.	NO CLAIM IS ALLOWED.




11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (J. Neurosci. 2013; 33:6181-6190) teach a composition of human neural progenitor/stem cells isolated from the telencephalic ventricular zone/subventricular zone of fetal brain tissue transfected with siRNA targeting to PAR2 to reduce PAR2 expression, which meet the limitation recited in claim 40 (see p. 6183, 1st col., 2nd paragraph; p. 6184, 1st col., 5th paragraph; p. 6186; 1st col., 4th paragraph to p. 6189).  
Rasmussen et al. (PLoS One, 2012; 7:e46087. doi:10.1371/journal.pone.0046087) teaches a composition comprising a plurality of 
Yamamoto et al. (Transgenic Res. 2012; 21:743-755. doi 10.1007/s11248-011-9564-0) teaches a composition comprising a plurality of modified embryonic stem (ES) cells and a Par2 knockout transgenic animal carrying a modified PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type stem cells  (see abstract; p. 745; p. 747-753).


Conclusion


12.	NO CLAIM IS ALLOWED.



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Chang-Yu Wang
December 4, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649